DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Deferred Subject Matter Eligibility Response (DSMER) Pilot Program
The Applicant has not responded to invitation to participate in the DSMER Pilot Program, which was presented in [0126] of the Non-Final Rejection dated Feb. 11, 2022.  Therefore, prosecution will proceed as it normally would without the pilot program.
Claim Interpretation - 35 U.S.C. § 112(f) &
Claim Rejections - 35 U.S.C. 112(a), (b)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3–22 recite a limitation that invokes 35 U.S.C. 112(f).  These claims are indefinite under 35 U.S.C. 112(b) and lack written description under 35 U.S.C. 112(a), because the disclosure fails to provide the corresponding structure, material or act for performing the function described in the 35 U.S.C. 112(f) limitation.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites:
1.  A gas purifying device, comprising:
a gas purifier comprising a purifier main body, a filter, an air guiding device and a drive control module and configured to purify gas; and
a gas detector comprising:
a gas detecting module comprising a gas sensor and a gas actuator, wherein the gas actuator controls the gas to be guided to the interior of the gas detecting module and the gas is detected by the gas sensor;
a particulate measuring module comprising a particulate detector and a particulate actuator, wherein the particulate actuator controls the gas to be guided to the interior of the particulate measuring module, and the particulate detector measures sizes and concentrations of suspended particles contained in the gas; and
a detector drive control module comprising a detecting microprocessor for controlling actuation of the gas detecting module and the particulate measuring module, converting monitored information from the gas detecting module and the particulate measuring module into monitored data information, and outputting the monitored data information.  Emphasis added.

The limitation —“a detector drive control module comprising a detecting microprocessor for…”—invokes 35 U.S.C. 112(f).  It is written in means-plus-function format, as it uses the generic placeholder “module” coupled with functional language ("for controlling actuation of the gas detecting module and the particulate measuring module, converting monitored information from the gas detecting module and the particulate measuring module into monitored data information, and outputting the monitored data information”).  
The claim invokes 35 U.S.C. 112(f), because it does not recite structure for performing the functions.  This is because the “detector drive control” language preceding “module” does not structurally describe this generic placeholder.  Rather, it describes the function of the module.  
Additionally, the “detector microprocessor” is not sufficiently structural to avoid invoking 35 U.S.C. 112(f).  This is because the microprocessor is not programmed with an algorithm for performing the function of—"controlling actuation of the gas detecting module and the particulate measuring module.”
 More specifically, the disputed limitation is a computer-implemented means-plus-function limitation, because it is written in means-plus-function format, and describes a microprocessor for performing the function. See MPEP 2181(II)(B).  
For a computer-implemented means-plus-function limitation, the specification must disclose an algorithm for performing the claimed specific computer function.  See MPEP 2181(II)(B).  When the disclosed structure is a computer programmed to carry out an algorithm, the disclosed structure is not the general-purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.  Id.  In cases involving a special purpose computer-implemented means-plus-function limitation, the structure must be more than simply a general-purpose computer or microprocessor, and the specification must disclose an algorithm for performing the claimed function.  Id.  A general-purpose microprocessor can only serve as the structure for a computer-implemented means-plus-function claim limitation, where the claimed function is “coextensive” with a microprocessor itself.  Id.  Coextensive functions include receiving data, storing data and processing data.  Id.
Here, the claimed “detecting microprocessor” is a general-purpose computer, because the claim does not provide an algorithm programmed on the microprocessor to perform the claimed functions.  It is noted that the claimed functions of “converting monitoring information…into monitored data information, and outputting the monitored data information” are coextensive with a microprocessor.  These amount to receiving data, storing data, and/or processing data.  See MPEP 2181(II)(B).  But, the claimed function of “controlling actuation of the gas detecting module and the particulate measuring module” is not coextensive with a microprocessor, as this function does not amount to receiving data, storing data or processing data.  See MPEP 2181(II)(B).  
Therefore, because the detecting microprocessor is not programmed with an algorithm for performing the function of—"controlling actuation of the gas detecting module and the particulate measuring module”—the limitation of “a detecting microprocessor” is insufficient to describe the structure of the computer-implemented means-plus-function limitation described above.  
Because this limitation invokes 35 U.S.C. 112(f), the broadest reasonable interpretation of this limitation is the structure, material or act described in the specification as performing the entire claimed function, and equivalents thereof.  See MPEP 2181.  As noted, the “detector drive control module” limitation is a computer-implemented means-plus-function limitation.  For a computer-implemented means-plus-function limitation, the corresponding structure, material or act for performing the function is a special purpose computer programmed with an algorithm to perform the function, as disclosed in the specification.  See MPEP 2181(II)(B).  An algorithm is a “finite sequence of steps for solving a logical or mathematical problem or performing a task.”  Id.
If the specification fails to disclose an algorithm for performing the claimed specific computer function, the limitation is indefinite under 35 U.S.C. 112(b), and the disclosure fails to provide written description under 35 U.S.C. 112(a).  See MPEP 2181(II)(B), (III).
Here, the disclosure fails to provide an algorithm for the function of—“controlling actuation of the gas detecting module and the particulate measuring module.”
Therefore, this limitation renders the claim indefinite under 35 U.S.C. 112(b), and the claim fails the written description requirement of 35 U.S.C. 112(a).  See MPEP 2181(II)(B), (IV).
For compact prosecution, the “detector drive control module” limitation is interpreted, under the broadest reasonable interpretation, as if it did not invoke 35 U.S.C. 112(f).
Note that the following limitations do not invoke 35 U.S.C. 112(f):
“an air guiding device”
This limitation is sufficiently structural to avoid invoking the statute.  See MPEP 2181(I)(A).
“a drive control module”
This limitation is not written in means-plus-function format.
“a gas detecting module comprising a gas sensor and a gas actuator, wherein the gas actuator controls the gas to be guided to the interior of the gas detecting module and the gas is detected by the gas sensor”

This limitation describes the structure of the “module” because it comprises a gas sensor and an actuator.
“a particulate measuring module comprising a particulate detector and a particulate actuator, wherein the particulate actuator controls the gas to be guided to the interior of the particulate measuring module, and the particulate detector measures sizes and concentrations of suspended particles contained in the gas”
This limitation describes the structure of the “module” because it comprises a particulate detector and a particulate actuator.

Claims 3–22 recite the 35 U.S.C. 112(f) limitations of claim 1, and are rejected under 35 U.S.C. 112(b) and 112(a), because they depend from claim 1.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7–9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 7 recites:
7.  The gas purifying device according to claim 1, wherein the detector drive control module includes the detecting microprocessor, a data communication component and a global positioning system component, wherein the actuation of the gas detecting module and the particulate module are controlled by the detecting microprocessor and the monitored data information is converted and outputted by the detecting microprocessor, the detecting microprocessor outputs the monitored data information to a network relay station.  Emphasis added.

The italicized limitation in claim 7 fails to further limit the scope of claim 1, because claim 1 recites this feature, as it states—“a detecting microprocessor for controlling actuation of the gas detecting module and the particulate measuring module.”  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 8 and 9 are rejected because they depend from claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3–5, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stoner, JR. et al., US 2015/0290572 A1 in view of Engelhard, US 2017/0080373 A1 in view of Gandara et al., US 2015/0241398 A1 in further view of Lee et al., US 2017/0122601 A1.
Regarding claim 1, Stoner discloses an air treatment system (ATS) 10, which reads on the “gas purifying device.”  See Stoner Fig. 2, [0078].  The ATS 10 itself corresponds to the “gas purifier.”  Id.  The ATS 10 comprises a housing 110 (the “purifier main body”), a filter 102 (the “particulate filter”), a blower 56 (the “air guiding device”) and a display 16 with buttons that allow a user to select a desired blower operation.  Id. at Fig. 2, [0078]–[0080].  The display 16 reads on the “drive control module.”  Note that the circuitry and/or motor of the blower 56 can also correspond to the “drive control module” because these elements control driving the fan blades of the blower 56.  
The ATS 10 comprises an electronics module 14, which corresponds to the “gas detector.”  See Stoner Fig. 2, [0090].  
The electronics module 14 comprises a dust sensor assembly 66 (the “particulate measuring module”).  Id. at Fig. 6, [0095].  It comprises a dust sensor 80 (the “particulate detector”).  Id.  The dust sensor 80 measures level (i.e., concentration) of dust particles contained in the air surrounding the ATS 10.  Id.  
The electronics module 14 also comprises a control subsystem 60 (the “detector drive control module”).  See Stoner Fig. 4, [0117].  The subsystem 60 comprises a microprocessor because it is a computer. This microprocess is the “detecting microprocessor.”  The subsystem 60 receives information from the dust sensor 80, converts it to monitored information and outputs the monitored data information—because the subsystem 60 evaluates dust sensor readings and determines a blower speed based on those readings.  Id.  
The housing 110 (the “purifier main body”) has an opening disposed on its exterior which receives the electronics module 14 (the “gas detector”)—which is the indention in housing 110 that receives the electronics control module 14, as seen in Fig. 2.  This opening is the “embedding slot.”  

    PNG
    media_image1.png
    1078
    1505
    media_image1.png
    Greyscale


Stoner differs from claim 1 because it does not disclose that the electronics module 14 (the “gas detector”) comprises a gas detecting module.
But the air treatment system 10 communicates the status of the air surrounding the ATS 10, so that a user is aware of contaminant levels in the air.  See Stoner [0089], [0098].
Engelhard discloses an air purification system with a warning system that alerts a user when the carbon monoxide level in the air surrounding the air purifier is too high.  See Engelhard [0028].  This warning system is beneficial because carbon monoxide is poisonous.  
It would have been obvious for Stoner’s electronics module 14 to comprise a carbon monoxide sensor module so that the ATS 10 can provide a warning if the carbon monoxide level is too high, to prevent carbon monoxide poisoning.  
With this modification, the carbon monoxide module would correspond to the “gas detecting module.”
Stoner’s electronics module 14 (the “gas detector”), as modified, differs from claim 1 because it does not disclose that the carbon monoxide module (the “gas detecting module”) or the dust sensor assembly 66 (the “particulate measuring module”) comprises an actuator to control gas to be guided to the interior of either sensor.
But in Stoner, the dust assembly 66 uses the partial vacuum created by the blower 56 to draw environmental air through the dust sensor 80.  See Stoner [0095].
Gandara discloses a gas sensing system 100 comprising a plurality of detector modules 200–206, used to sense elements in the air, such as carbon monoxide, that would indicate that the air has smoke.  See Gandara Fig. 4, [0028], [0029].  Each module 200 comprises a fan, housed internally, to draw air through the module, so that the air can be measured by a sensor in the module.  Id.  
It would have been obvious for the carbon monoxide sensing module and dust sensor assembly 66 in Stoner’s modified device to comprise its own fan to draw air across the dust or carbon monoxide sensor in each sensing module.  This would merely represent combining prior art elements according to known methods to yield predictable results.  See MPEP 2143(A).  The prior art teaches the claimed elements, but not necessarily in a single reference.  Stoner disclsoes a dust sensor assembly (the “particulate measuring module”) that uses a centralized blower 56 (rather than its own actuator) to move air through it.  See Stoner [0095].  And it would have been obvious for Stoner’s air treatment system 10 to comprise a carbon monoxide sensing module in view of Engelhard.  Gandara teaches that gas detecting modules, used to measure contaminants in air, such as carbon monoxide, can comprise their own fan to move air through the modules.  See Gandara [0029].  A person of ordinary skill in the art could have combined the fan in Gandara with the dust and carbon monoxide sensors in Stoner’s modified device, by the method taught in Gandara, because Gandara illustrates how a gas sensing module can comprise its own fan to move air through it.  Id.  This modification would perform the same function as Stoner’s dust sensing module 66 assembly, separately, because the dust sensor assembly 66 has a mechanism (blower 56) that moves air through it.  Therefore, because Stoner’s dust assembly 66 and Gandara’s gas sensing modules operate on the same principle of forcing air through them, the result of this combination would have been predictable.  
With this modification, Stoner’s control sub-system 60 (the “detector drive control module”) would control actuation of the fans in the carbon monoxide module and dust sensor assembly 66, because the sub-system 60 is the mechanism that operates the blower 56 that otherwise would move air through the dust sensor 56.  See Stoner [0095].
Additionally, with this modification, the control sub-system 60 (the “detector drive control”) would convert monitored information from the carbon dioxide module (the “gas detecting module”) into monitored data information, while outputting this data—because the sub-system 60 transmits information about air quality so that it can be communicated to the user.  See Stoner [0098].   
Stoner’s ATS 10, as modified, further differs from claim 1, because it fails to teach the dust sensor assembly 66 (the “particulate measuring module”) measuring the sizes of dust contained in the air.
But Lee discloses an air cleaning apparatus comprising a dust sensor which is configured to detect a dust concentration of external air, for different sized dust particles, with an indicator light being illuminated depending on the dust concentration at each size.  See Lee [0014], [0187].  This configuration is beneficial, because it allows a user to known the concentration of dust in the air, based on its size.  It would have been obvious for the dust sensor assembly 66 of Stoner to be configured to detect dust concentration based on dust size, in the manner taught by Lee, to provide this benefit.
Regarding claim 3, Stoner illustrates the electronics module 14 (the “gas detector”) being detached from the housing 110.  See Stoner Fig. 6.  The limitation require that—the “gas detector is…configured for use independently”—fails to patentably distinguish over the prior art because it describes the manner in which it is intended to be used, rather than its structure.  See MPEP 2114(II).
Regarding claim 4, in Stoner, the housing 110 (the “purifier main body”) has air inlets 106a–c and an outlet 108 disposed on an exterior.  See Stoner Figs. 1A, 1B, 3, [0086].  The housing 110 also has a guiding channel, which is the interior channel of the housing 110, downstream of filter 102 and upstream of the blower 56, as seen in Fig. 3.  The filter 102 is disposed between the inlets 106a–c and the guiding channel, as seen in Fig. 3.  The blower 56 (the “air guiding device”) is disposed between the outlet 108 and the guiding channel, as seen in Fig. 3.  The blower 56 allows external gas to be inhaled through the inlets 106a–c, pass through the filter 102, guided into the guiding channel and discharged through the outlet 108, because the blower 56 is the mechanism that moves air through the housing 110.
Regarding claim 5, the circuitry and motor of the blower 56 can correspond to the “drive control module” as explained in the rejection of claim 1 above.  This circuity and motor is disposed in the housing 110 (the “purifier main body”) because the blower 56 is in the housing 110.  See Stoner Fig. 3.  The opening in the housing 110 that receives electronics module 14 (the “embedding slot”) has a port configured for electrical connection to the blower, because there is some electrical port in this opening to supply power to the electronics module 14.  If not, it would have been obvious for the opening to have a port to allow for wired connection between the electronics module 14 (which controls the blower 56) and the blower 56, because this type of connection is conventional.  This port electrically connects the circuitry of the blower 56 to the electronics module 14 (the “gas detector”) as the module 14 controls the blower 56.
Regarding claim 15, the gas sensor in the carbon monoxide module is a carbon monoxide sensor.
Regarding claim 18, when Stoner’s device is modified in view of Lee, the dust sensor 80 would be a PM2.5 sensor, because Lee’s dust sensor measures PM2.5 particles.  See Lee [0187].
Regarding claim 19, in Gandara, the fan or blower in each module is a micro-electromechanical system gas pump, because the fan or blower is a relatively small pump that uses electricity to create mechanical motion.  See Gandara [0029].
Claims 6 and 10–12 are rejected under 35 U.S.C. 103 as being unpatentable over Stoner, JR. et al., US 2015/0290572 A1 in view of Engelhard, US 2017/0080373 A1 in view of Gandara et al., US 2015/0241398 A1 in view of Lee et al., US 2017/0122601 A1 in further view of Kim et al., US 2011/0271839 A1.
Regarding claim 6, the circuitry and motor of the blower 56 (the “drive control module”) comprises a power supply, which is the supply of electricity to the motor.  The circuity and motor of the lower also comprises a communication component, which is the mechanism that receives the signal from control sub-system 60, telling the blower 56 at which speed to operate.  See Stoner [0017].  While the reference is silent as to whether the circuity of the blower 56 has a microprocess, it would have been obvious for the blower 56 to have a microprocessor, because it is an electric fan.  The power source supplies power to the microprocessor and the blower (the “air guiding device”), because the blower 56 is powered by electricity.  The communication component of the circuitry of the blower 56 receives the monitored data information from the controller sub-system 60 (the “detector drive control module”) and transfers this information to the microprocessor, because the sub-system 60 uses the information from the dust sensor to control the blower speed.  Id. at [0117].  The microprocessor in the blower 56 circuitry converts the data into a control signal and controls actuation of the fan of the blower 56–because the circuity is the mechanism that tells the motor to operate once the signal from the sub-system 60 on which speed to operate is received.
The limitation indicating—"when the communication component receives a transmission signal from an external connecting device and transfers the transmission signal to the microprocessor via the wireless communication technology, the microprocessor converts the transmission signal into the control signal and controls the actuation of the air guiding device to allow the gas purifier to purify the gas”—does not receive patentable weight, because the “external connecting device” is not a positively recited element of the claim, and this limitation describes the manner of operating the device, rather than its structure.  See MPEP 2115; 2114(II).
Stoner differs from claim 6, because it does not disclose that blower 56 is battery powered.  But Kim discloses an air purifier that is powered by a battery 151.  See Kim Fig. 13a, [0056].  It would have been obvious for the circuitry and motor of the blower 56 in Stoner to be battery powered, because this is a conventional power source for an air purifier.  
Stoner also differs from claim 6, because it fails to disclose that the microprocessor in the circuitry of the blower 56 transfers the information from the sub-controller 60 to the motor via wireless technology.  But Stoner says that wireless technology can be used to communicate information within the ATS 10.  See Stoner [0098].  Therefore, it would have been obvious for the microprocessor to use wireless technology to communicate this information.
Regarding claim 10, note that the limitation indicating that the external connecting device is selected from the Markush group, fails to patentably distinguish over the prior art, because the external connecting device is not a positively recited structural element of the claimed device.  See MPEP 2115.
Regarding claim 11, Stoner teaches that the electronics module 14 (the “gas detector”) comprises a power supply, which is the mechanism that supplies power to the module 14.  See Stoner [0079].  This power supply supplies electrical power to the dust sensor assembly 66 (the “particulate measuring module”) and the control subassembly 60 (the “detector drive control module”), because the dust sensor assembly 66 and subassembly 60 are part of the control module 14.  Id. at [0090].  It would also supply power to the carbon monoxide module (the “gas detecting module”) because this module would also be part of the electronics module 14.  
Stoner differs from claim 11, because it fails to disclose that the power source is a battery. But Kim discloses an air purifier that is powered by a battery 151.  See Kim Fig. 13a, [0056].  
Regarding claim 12, Kim discloses a charging unit 300 for charging the battery.  See Kim Fig. 13a, [0055].  The charging unit 300 corresponds to the “power source for charging and storing electrical power.”  The charging unit 300 communicates with the battery by a terminal 152a, which is a wired transmission technology.

Claims 7–9 are rejected under 35 U.S.C. 103 as being unpatentable over Stoner, JR. et al., US 2015/0290572 A1 in view of Engelhard, US 2017/0080373 A1 in view of Gandara et al., US 2015/0241398 A1 in view of Lee et al., US 2017/0122601 A1 in further view of Rosen et al., US 2019/0101299 A1.
Regarding claim 7, in Stoner, the control sub-system 60 (the “detector drive control module”) includes the detecting microprocessor, as explained in the rejection of claim 1 above.  The sub-system 60 also comprises a wireless communications subsystem 70 (the “data communication component”).  See Stoner Fig. 4, [0098].  Actuation of the dust sensor assembly 66 (the “particulate measuring module”) and the carbon monoxide module (the “gas detecting module”) are controlled by the microprocessor, for the reasons stated in the rejection of claim 1 above.  The monitored data information is converted and outputted by the detecting microprocessor, because the computer of the sub-system 60 aggregates and outputs data from the dust sensor.  Id. at [0117].  The computer of the sub-system outputs this data to a network relay station, because the wireless communications subsystem 70 communicates the information to the internet.  Id. at [0098].
Stoner differs from claim 7, because it fails to disclose that its device comprises a global positioning system component.
But Rosen discloses a filtration system that uses a GPS device to obtain it location in the environment.  See Rosen [0049], [0066].  It would have been obvious to use a GPS device with Stoner, to allow it to determine its location in the environment.
Regarding claim 8, the microprocessor of the control sub-system 60 (the “detecting microprocessor”) outputs the monitored information to the wireless communication subsystem 70 (the “data communication component”).  See Stoner [0098].  The wireless communication subsystem 70 transmits the monitored data information to a router (the “external connecting device”), which at least temporarily stores the information.  Id.  The router receives the information.  Id.  The router then transfers the data to the internet (the “network relay station”).  Id.
Regarding claim 9, the wireless communication subsystem 70 (the “data communication component”) transmits the monitored data information to the router (the “external communication device”) by WiFi or Bluetooth.  See Stoner [0098].
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stoner, JR. et al., US 2015/0290572 A1 in view of Engelhard, US 2017/0080373 A1 in view of Gandara et al., US 2015/0241398 A1 in view of Lee et al., US 2017/0122601 A1 in further view of Jonas et al., US 2016/0201935 A1.
Regarding claim 13, Stoner’s electronics module 14 (the “gas detector”) comprises a base 150 and cover 152, which collectively corresponds to the “detector main body.”  See Stoner Fig. 6, [0091].  The sensor duct 84, which is within the base 150 and cover 152, is the “chamber disposed in the detector main body.”  Id. at [0095]. The base 150/cover 152 comprises a sensor inlet 82 (the “first inlet”) and a sensor outlet 86 (the “detecting outlet”) in fluid communication with sensor duct 84.  Id. at Figs. 6, 7, [0095].
Stoner differs from claim 1, because it fails to disclose a second inlet in fluid communication with the sensor duct 84.  
But Jonas discloses a sensor comprising a plurality of vents 57 that allow access to the interior of the sensor.  See Jonas Fig. 1, [0029].  The vents are beneficial because they improve air contact with the sensor.  Id.  It would have been obvious to use the vents 57 in Jonas as the sensor inlet 82 in Stoner to provide this benefit.

Claim Rejections - 35 USC § 103
Claims 1, 3, 4, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al., US 2007/0221061 A1 in view of Gandara et al., US 2015/0241398 A1 in further view of Lee et al., US 2017/0122601 A1, and optionally in view of Stoner, JR. et al., US 2015/0290572 A1.
Regarding claim 1, Steiner discloses an air purifier.  See Steiner Figs. 1–7, [0015].  The air purifier reads on the claimed “gas purifying device.”  See Steiner Figs. 1–7, [0015].  The air purifier comprises an air purifier 10 (the “gas purifier”) comprising a housing 12 (the “purifier main body”), a filter 18 (the “filter”), a fan 28 (the “air guiding device”) and a controller 36.  Id. at Figs. 1–7, [0016], [0018], [0022], [0025].  The controller 36 corresponds to the “drive control module” because it has a mechanism that controls the speed of fan motor 24.  See Steiner [0025].  Also, the motor 24 or circuitry of the fan 28 can correspond to the “drive control module.”  Id. at [0021], [0024].

    PNG
    media_image2.png
    841
    584
    media_image2.png
    Greyscale

The air purifier in Steiner differs from claim 1, because the sensor 38 does not have all of the structural features of the “gas detector” as claimed.
But the sensor 38 detects contaminants in the air surrounding the purifier, including particulates, dust or other contaminants.  See Steiner [0026].
Gandara discloses an air sensor system 100 which is used to determine harmful elements in air.  See Gandara Figs. 1, 4, [0017].  The sensor 100 comprises a plurality of detector modules 200, 202, 204, 206.  Id. at Figs. 3, 4, [0028].  One module 200–206 measures carbon monoxide in the air.  Id. at [0029].  Another module 200–206 measures particulate matter in the air.  Id.     
The module 200–206 that measures carbon monoxide reads on the claimed “gas detecting module.”  See Gandara Fig. 4, [0029].  The sensing device in this module corresponds to the “gas sensor.”  Id.  This module has a fan to move air through it.  Id.  The fan corresponds to the “gas actuator.”  It controls the air to be guided to the interior of the carbon monoxide sensing module.  Id.
The module 200–206 that measures particulate matter is the “particulate measuring module.”  See Gandara Fig. 4, [0029].  The sensing device in this module corresponds to the “particulate detector.”  Id.  This module has a fan to move air through it.  Id.  The fan corresponds to the “particulate actuator.”  It controls air to be guided to the interior of this module.  Id.  

    PNG
    media_image3.png
    1011
    764
    media_image3.png
    Greyscale


It would have been obvious to use Gandara’s sensor system 100 in place of Steiner’s sensor 38, because the simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would be expected to produce predictable results.  See MPEP 2143(I)(B).  Here, a person of ordinary skill in the art would have had a reasonable expectation of success with this modification—because Steiner’s sensor 38 is any sensing device capable of detecting particulates, dust or other contaminants in air, and Gandara’s system 100 is capable of detecting particulate matter and other contaminants in air.  See Steiner [0026]; Gandara [0029].
Alternatively, instead of replacing Steiner’s dust sensor 38 with the module in Gandara that measures particulate matter—it would have been obvious to modify Steiner’s dust sensor 38 to have similar structural features as one of Gandara’s modules 200–206.  With this modification, the dust sensor 38 would have a dust sensing element within a module, with the module having its own fan to move air through it.  This modification would have been obvious because a person of ordinary skill in the art would have understood that the fan ensures that a sufficient amount of air moves through the module for testing.  Note that with this modification, Steiner would use Gandara’s module that measures carbon monoxide, to measure carbon monoxide in the air surrounding the air purifier.
As modified, the controller 36 of Steiner would correspond to the “detector drive control module.”  This is because the controller 36 converts monitored information from the sensor 38 into monitored data information and outputs the monitored data, because it receives dust readings from sensor 38, and actuates fan motor 24 based these readings.  See Steiner [0025].  Also, the controller 36 controls actuation of the fans in the carbon monoxide and particulate sensing modules (the “gas detecting module” and the “particulate measuring module”).  This is because a person of ordinary skill in the art would have understood that the controller 36 supplies power to the sensor 38, based on the schematic drawing illustrated in Fig. 7 of Steiner.  Alternatively, even if the controller 36 does not supply power to the sensor 38, it would have been obvious for the controller 36 to supply power to the sensor 38, to eliminate the need for the sensor 38 having its own power source.  Therefore, when the sensor 38 of Steiner is replaced by Gandara’s sensor 100, the controller 36 would control actuation of the fan in the modules 200–206, as the controller 36 would supply power to the sensor 100.  The controller 36 comprises a microprocessor because it is a computer.  This microprocessor corresponds to the “detecting microprocessor.”
It is noted that the controller 36 can be mapped to both the “drive control module” and the “detector drive control module.”  This is appropriate under the broadest reasonable interpretation, because the controller 36 would perform the functions of both of these modules.  However, it also would have been obvious for the controller 36 to comprise separate microprocessors to perform each of the functions of the “drive control module” and the “detector drive control module”—because this would merely represent separating otherwise integrated parts, with no change in function.  See MPEP 2144.04(V)(C).
As such, when Steiner is modified in view of Gandara—the modules 200–206 that measure carbon monoxide and particulate matter in Gandara (the “gas detecting module” and the “particulate measuring module”), in addition to the microprocessor corresponding to the “detector drive control module”—would correspond to the “gas detector.”  
The limitation—“the purifier main body has an embedding slot disposed on an exterior thereof, and the gas detector is assembled in the embedding slot to be positioned”—is now addressed:
Under the broadest reasonable interpretation, this limitation requires that at least a portion of the gas detector is assembled in the embedding slot.  It does not require that the entire gas detector is assembled in the embedding slot.
Steiner’s housing 12 (the “purifier main body”) would have this feature when Gandara’s sensor 100 is used in place of Steiner’s sensor 38.  Specifically, the sensor 100 comprises a plurality of backplanes 104, 106, 108, 110, which receive the modules 200–206.  See Gandara Fig. 3, [0018].  The backplanes 104–110 collectively form a slot, as seen in Fig. 3.  This slot corresponds to the “embedding slot.”  When Gandara’s sensor 100 is provided on Steiner’s housing 12 where sensor 38 is located—the housing 12 would comprise these backplanes 104–110, and the modules that detect carbon monoxide and particulate matter (the “gas detecting module” and the “particulate measuring module”) would be provided in the backplanes.  The modules that detect carbon monoxide and particulate matter are part of the “gas detector.”  Therefore, at least a portion of the “gas detector” is assembled in the backplanes (the “embedding slot”) to be positioned.
Additionally, Steiner’s housing 12 appears to have an opening on its side that receives the sensor 38.  See Steiner Fig. 4. Even if the housing 12 does not have an opening, it would have been obvious for the housing 12 to have an opening to accommodate the sensor 38 so that the sensor 38 could be flush with the housing 12.  This opening could also correspond to the “embedding slot.”  Gandara’s sensor 100 would be provided in this opening, in the same way that the sensor 38 is provided in the opening.  This opening would correspond to the “embedding slot” even if the controller 36 is not located in the opening, because the claim does not require that the entire “gas detector” is located within the slot.  But note that it also would have been obvious for the controller 36 to be located in this opening in housing 12.  This is because, while Steiner fails to disclose the location of the controller 36 within the air purifier, it would have been obvious to locate the controller 36 within the opening that holds the sensor 38, because this is a convenient location for holding sensing and controlling components of the air purifier.  Therefore, it would have been obvious for the opening in housing 12 that holds sensor 38, to hold the sensor 38 (replaced by Gandara’s sensor 100) and the controller 36. 
Alternatively, it would have been obvious for Steiner’s housing 12 to have an embedding slot to receive the structure corresponding to the “gas detector” in view of Stoner.  Specifically, Stoner discloses an air treatment system (ATS) 410 comprising a housing 4112, and a self-contained electronics module 414 that is mounted to an opening within the housing 4112.  See Stoner Figs. 35, 38 [0162].  The electronics module 414 comprises a dust sensor 480 and a control system 412.  Id.  The control system 412 operates the speed of a blower motor within the ATS 410.  Id. at [0160].

    PNG
    media_image4.png
    1166
    1246
    media_image4.png
    Greyscale

It would have been obvious to integrate the sensor 38 (replaced by Gandara’s sensor 100) and controller 36 of Steiner into a single unit, because this would merely represent integrating otherwise separated parts.  See MPEP 2144.04(V)(B) (the use of a one piece construction instead of a multi-part configuration is a matter of obvious engineering choice).  A person of ordinary skill in the art would have understood how to integrate the sensor and the controller, in view of Stoner, which illustrates a self-contained module 414 comprising a dust sensor 480 and controller 412.  It also would have been obvious for Steiner’s housing 12 to contain an opening to receive the integrated sensor/controller—in view of Stoner, which illustrates an opening in housing 4112 to receive the self-contained module 414.  This opening would correspond to the “embedding slot.”
The limitation—“the particulate detector measures sizes and concentrations of suspended particles contained in the gas”—is now addressed:
Gandara’s particulate measuring module does not explicitly teach this feature.  But Lee discloses an air cleaning apparatus comprising a dust sensor which is configured to detect a dust concentration of external air, for different sized dust particles, with an indicator light being illuminated depending on the dust concentration at each size.  See Lee [0014], [0187].  This configuration is beneficial, because it allows a user to known the concentration of dust in the air, based on its size.  When Gandara’s sensor system 100 is used with Steiner, it would have been obvious for the particulate sensing module to be configured to detect dust concentration based on dust size, in the manner taught by Lee, to provide this benefit.
Claim 3 requires for the device of claim 1, the gas detector is detached from the embedding slot and configured for use independently.
Note that the limitation indicating that the gas detector is “configured for use independently” fails to patentably distinguish over the prior art, because it describes the manner of operating the device, rather than its structure.  See MPEP 2114(II).
In Gandara, the modules are detachable from the backplanes 104–112, as seen in Fig. 3.  
Claim 4 requires for the device of claim 1, the purifier main body has at least one inlet and an outlet disposed on the exterior thereof.  The purifier main body further comprises a guiding channel disposed in the interior thereof.  The guiding channel is in communication between the inlet and the outlet.  The filter is disposed between the inlet and the guiding channel.  The air guiding device is disposed between the outlet and the guiding channel.  The air guiding device allows external gas to be inhaled through the inlet, passed through the filter, guided to the guiding channel and discharged through the outlet.
In Steiner, the housing 12 comprises an inlet 14 (the “at least one inlet”) and an outlet 16 (the “at least one outlet”) disposed on the exterior thereof.  See Steiner Figs. 1–4, [0016], [0018], [0022].   The housing 12 also comprises a guiding channel disposed on the interior, which is the pathway from the inlet 14 to the outlet 16.  Id.  The filter 18 is disposed between the inlet 14 and this pathway.  Id.  The fan 28 is disposed between the outlet 26 and this pathway.  Id.  The fan 28 allows external air to be inhaled through the inlet 14, passed through the filter 18, guided to the pathway, and discharged through the outlet 16.  Id.
Claim 15 requires for the device of claim 1, the gas sensor is at least one selected from the group consisting of an oxygen sensor, a carbon monoxide sensor, a carbon dioxide sensor, a volatile organic compound sensor, a bacterial sensor, a virus sensor, a microorganism sensor and combinations thereof.
Gandara’s gas sensor is a carbon monoxide sensor.  See Gandara [0017].
Claim 18 requires for the device of claim 1, the particulate detector is a PM2.5 sensor.
When Steiner’s device is modified in view of Lee, the particle sensor would be a PM2.5 sensor, because Lee’s dust sensor measures PM2.5 particles.  See Lee [0187].
Claim 19 requires for the device of claim 1, the gas actuator and the particulate actuator are micro-electromechanical system gas pumps.
In Gandara, the fan or blower in each module is a micro-electromechanical system gas pump, because the fan or blower is a relatively small pump that uses electricity to create mechanical motion.  See Gandara [0029].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al., US 2007/0221061 A1 in view of Gandara et al., US 2015/0241398 A1 in further view of Lee et al., US 2017/0122601 A1 in further view of Gaikwad et al., US 2014/0165827 A1, and optionally in view of Stoner, JR. et al., US 2015/0290572 A1.
Claim 5 requires for the device of claim 1, the drive control module is disposed in the purifier main body.  A connection port is disposed in an embedding slot and configured to electrical connection to the drive control module.  When the gas detector is assembled and positioned in the embedding slot, the gas detector is electrically connected to the drive control module through the connection port so as to be powered thereby.
In Steiner, the controller 36 is disposed in the housing 12.  See Steiner Figs. 1–7, [0025].  The housing 12 comprises an embedding slot, which is the slot that receives sensor 38, as seen in Fig. 1.  Id.  There is some electrical connection between the sensor 38 and the controller 36, because the sensor 38 sends information to the controller 36.  
Steiner fails to disclose a connection port for electrical connection between the sensor 38 and the controller 36.  But Gaikwad discloses an air purifying system comprising a controller that may be electrically connected to a sensor by a wired or wireless communication link.  See Gaikwad [0019].  Therefore, it would have been obvious for Steiner’s sensor 38 to be electrically connected to the controller 36 via a wired connection because this is a conventional technique for connecting a sensor to a controller.  With this modification, the connection between the wire and the controller 36 would correspond to the “connection port.”  
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al., US 2007/0221061 A1 in view of Gandara et al., US 2015/0241398 A1 in further view of Lee et al., US 2017/0122601 A1 in further view of Gaikwad et al., US 2014/0165827 A1 in further view of Kim et al., US 2011/0271839 A1, and optionally in view of Stoner, JR. et al., US 2015/0290572 A1.
Claim 6 requires for the device of claim 5, the drive control module comprises a power supply battery, a communication component and a microprocessor.  The power supply battery is connected to a power source for storing electrical power therein and supplying the electrical power to the microprocessor and the air guiding device.  The communication component receives the monitored data information from the detector drive control module and transfers the monitored data information to the microprocessor via a wireless communication technology.  The microprocessor converts the monitored data information into a control signal and controls the actuation of the air guiding device to allow the gas purifier to purify the gas.  When the communication component receives a transmission signal from an external connecting device and transfers the transmission signal to the microprocessor via the wireless communication technology, the microprocessor converts the transmission signal into the control signal and controls the actuation of the air guiding device to allow the gas purifier to purify the device.
Note that the limitations indicating that—when the communication component receives a transmission signal from an eternal connecting device and transfers the transmission signal to the microprocessor via the wireless communication technology, the microprocessor converts the transmission signal into the control signal and controls the actuation of the air guiding device to allow the gas purifier to purify the device—fail to patentably distinguish over the prior art, because they describe the manner of operating the device rather than its structure.  See MPEP 2114(II).
Note also that the limitation describing the “external connecting device” fails to patentably distinguish over the prior art, because it is a non-positively recited structural feature of the claimed invention.  See MPEP 2115.
In Steiner, the controller 36 comprises a power supply (the thing that supplies power to the controller 36), a communication component (the component that receives information from the sensor 38), and a microprocessor (as the controller 6 is a computer.  See Steiner [0025].  The communication component receives the monitored data information from the sensor 38 and transfers the monitored data information to the microprocessor of the controller 36.  Id.  The controller converts the monitored data information to a control signal and controls actuation of the fan 28 to allow the air purifier to purify air.  Id.  
Steiner differs from claim 6 because it fails to disclose that the air purifier is battery powered.  Additionally, the reference fails to disclose a wireless communication between the sensor 38 and the controller 36.
However, Kim discloses an air purifier with a controller that is powered by a battery.  See Kim [0056].  It would have been obvious for Steiner’s controller 36 (the “drive control module”) to be powered by a battery, because this is a conventional power source for the controller of an air purifier.
Additionally, Gandara’s sensor system 100 can communicate information via wireless communication.  See Gandara [0017].  Therefore, it would have been obvious for the sensor system 100 to communicate information to Steiner’s controller 36 via wireless communication technology.  
Claim 10 requires for the device of claim 6, the external connecting device is at least one selected from the group consisting of a mobile phone device, a smart watch, a smart bracelet, a laptop, a tablet and combinations thereof.
Note that this limitation fails to patentably distinguish over the prior art, because the “external connective device” is a non-positively recited structural element of the claimed device.  See MPEP 2115.
Claims 7–9 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al., US 2007/0221061 A1 in view of Gandara et al., US 2015/0241398 A1 in further view of Lee et al., US 2017/0122601 A1 in further view of Rosen et al., US 2019/0101299 A1, and optionally in view of Stoner, JR. et al., US 2015/0290572 A1.
Regarding claims 7–9, in Steiner, the microprocess in controller 36 is the “detecting microprocessor” as explained in the rejection of claim 1 above.  See Steiner [0025].  Actuation of the fans in the carbon monoxide and particulate modules 200–206 in Gandara’s sensor 100 (the “gas detecting module” and the “particulate measuring module”) is controlled by the microprocessor in the controller 36, because the controller 36 supplies power to the components of the air purifier, which would include the fans in the modules 200–206.  The microprocessor in the controller 36 converts and outputs the information received from the sensor 38 (replaced by Gandara’s sensor 100), because the controller receives information from sensor 38 and uses this information to control fan motor 24.  See Steiner [0025].  
Steiner fails to disclose that its device comprises a global positioning system component.
But Rosen discloses a filtration system that uses a GPS device to obtain it location in the environment.  See Rosen [0049], [0066].  It would have been obvious to use a GPS device with Steiner, to allow it to determine its location in the environment.
Steiner also fails to disclose that the information from the controller 36 is outputted to a network relay station.  But Gandara teaches that the information communicated from the sensor 100 can be wirelessly transmitted to a building management system to facilitate central monitoring.  See Gandara [0017].  It would have been obvious for the controller 36 in Steiner to wirelessly transmit information to a building management system to facilitate central monitoring.   
With this modification, the controller 36 would comprise some type of wireless transmitter to transmit the information from the sensor 38 to a modem in the building where the air purifier is located.  The modem would then transmit this information to cable or phone lines that form the internet and the internet would transmit the information to the building management system.  
As such, the wireless transmitter of controller 36 would correspond to the “data communication component.”  The modem would correspond to the “external connecting device.”  The cable or phone lines of the internet would correspond to the “network relay station.”  
Therefore, with respect to claim 8, the microprocessor of the controller 36 (the “detecting microprocessor”) would transfer the information from sensor 38 to the wireless transmitter of the controller 36 (the “data communication component”).  The wireless transmitter would transmit the information to the modem (the “external connecting device”) which would then temporarily store this information.  The modem would then transfer this data to the cable or phone lines of the internet (the “network relay station”) and then the information would be transferred to the building management system.
With respect to claim 9, the prior art fails to teach that the wireless transmitter of the controller 36 (the “data communication component”) transfers the information to the modem (the “external connecting device”) by a Wi-Fi module or Bluetooth module.  But Stoner teaches that the controller of an air purifier 410 can comprise a Wi-Fi or Bluetooth module 522, 520 to transmit information to the modem within the building holding the air purifier.  See Stoner [0161].  It would have been obvious for the wireless transmitter in the controller 36 of Steiner to use a Wi-Fi or Bluetooth module to transmit the information to the modem, because these are common mechanisms for wirelessly transmitting information to a modem.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al., US 2007/0221061 A1 in view of Gandara et al., US 2015/0241398 A1 in further view of Lee et al., US 2017/0122601 A1 in further view of Kim et al., US 2011/0271839 A1, and optionally in view of Stoner, JR. et al., US 2015/0290572 A1.
Claim 11 requires for the device of claim 1, the gas detector comprises a detecting power supply battery connected to a power source or storing electrical power therein and supplying the electrical power to the gas detecting module, the particulate measuring module and the detector drive control module. Claim 12 requires for the device of claim 12, the detecting power supply battery is connected to the power source for charging and storing electrical power by a wired transmission technology or a wireless transmission technology.
Steiner and Gandara fail to disclose that the sensors 38 or 100 are battery powered.  
But it would have been obvious for the sensor 38 in Steiner (replaced by Gandara’s sensor 100) to be battery powered, in view of Kim, which discloses a battery 261 for powering a monitoring device 200 in an air purifier.  See Kim Fig. 15, [0059].  It would have been obvious for the battery to be recharged by a wired transmission, such as a wall outlet, because the Examiner takes official notice that this is a conventional way to recharge a battery.  See MPEP 2144.03.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al., US 2007/0221061 A1 in view of Gandara et al., US 2015/0241398 A1 in further view of Lee et al., US 2017/0122601 A1 in further view of Kim et al., US 2011/0271839 A1 in further view of Jonas et al., US 2016/0201935 A1, and optionally in view of Stoner, JR. et al., US 2015/0290572 A1.
Claim 13 requires for the device of claim 12, the gas detector comprises a detector main body and a chamber disposed in the detector main body.  The detector man body further comprises a first inlet, a second inlet and a detecting outlet in fluid communication with the chamber.
Gandara’s module 202 that corresponds to the “gas detector” comprises a main body (the body of the module 202), a chamber disposed in the detector main body (the interior of the module), an inlet port 128 and an outlet port 126 (the “detecting outlet”) in fluid communication with the chamber.  See Gandara Fig. 1, [0026].
The reference differs from claim 13, because the module has a single inlet 128 rather than two inlets as required by the claim.
However, Jonas disclose a sensor comprising a plurality of vents 57 that allow access to the interior of the sensor.  See Jonas Fig. 1, [0029].  The vents are beneficial because they improve air contact with the sensor.  Id.  It would have been obvious to use the vents 57 in Jonas as the inlet port 128 in Gandara to provide this benefit.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3–13, 15, 18 and 19 are rejected under 35 U.S.C. 101.
There are two criteria for subject matter eligibility.  MPEP 2106(I).  First, the claimed invention must be to one of the four statutory categories—a process, machine, manufacture, or composition of matter.  Id.   Second, the claimed invention must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the judicial exception.  Id.  
In making this determination, the examiner should follow the two-step analysis provided in MPEP 2106(III).  Step 1 asks if the claim is to one of the four statutory categories.  Id.  If yes, Step 2A, Prong One asks whether the claim recites a judicial exception.  MPEP 2106.04(II).  If yes, Step 2A, Prong Two asks whether the claim recites additional elements that integrate the judicial exception into a practical application.  Id.  If no, Step 2B asks whether the claim as a whole amounts to significantly more than the judicial exception.  Id.  If no, then the claim is patent ineligible under 35 U.S.C. 101.  Id.
For Step 2A, Prong One, the judicial exceptions include abstract ideas, laws of nature and natural phenomena.  Id.  The enumerated grouping of abstract ideas include (1) mathematical concepts, (2) certain methods of organizing human activity and (3) mental processes.  MPEP 2106.04(a).  A mental process is a concept that can be performed in the human mind, including observation, evaluation, judgment or opinion.  Id.  The courts do not distinguish between mental processes that are performed entirely in the human mind and those that require a human to use a physical aid to perform the claim limitation.  MPEP 2106.04(a)(2)(III).
For Step 2A, Prong Two, adding insignificant extra-solution activity to the judicial exception, and generally linking the use of the judicial exception to a particular technological environment is insufficient to integrate the judicial exception into a practical application.  MPEP 2106.04(d)(I).  As such, merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely using a computer as a tool to perform an abstract idea, does not integrate the abstract idea into a practical application.  Id. 
For Step 2B, if the additional element or combination of elements is no more than well-understood, routine, conventional activities previously known to the industry, recited at a high level of generality, then the additional element does not favor patent eligibility.  MPEP 2106.05(d).
Claim 1 recites:
1.  A gas purifying device, comprising:
a gas purifier comprising a purifier main body, a filter, an air guiding device and a drive control module and configured to purify gas; and
		a gas detector comprising:
a gas detecting module comprising a gas sensor and a gas actuator, wherein the gas actuator controls the gas to be guided to the interior of the gas detecting module and the gas is detected by the gas sensor;
a particulate measuring module comprising a particulate detector and a particulate actuator, wherein the particulate actuator controls the gas to be guided to the interior of the particulate measuring module, and the particulate detector measures sizes and concentrations of suspended particles contained in the gas; and
a detector drive control module comprising a detecting microprocessor controlling actuation of the gas detecting module and the particulate measuring module, converting monitored information from the gas detecting module and the particulate measuring module into monitored data information, and outputting the monitored data information,
wherein the purifier main body has an embedding slot disposed on an exterior thereof, and the gas detector is assembled in the embedding slot to be positioned.  Emphasis added.

As noted, the “detector drive control module” limitation invokes 35 U.S.C. 112(f).  But this limitation is interpreted as if it does not invoke 35 U.S.C. 112(f), because the disclosure fails to provide the corresponding structure, material or act for performing the claimed function.
For Step 1, claim 1 is in one of the four statutory categories, because it describes a “gas purifying device” which is a machine.  
For Step 2A, Prong One, claim 1 recites a judicial exception, which is the abstract idea of converting monitored information from the gas detecting module and the particulate measuring module into monitored data information, and outputting the monitored data information.  This is a mental process because generating and outputting information is a concept that can be performed in the human mind. 
For Step 2A, Prong Two, the claim fails to integrate the judicial exception into a practical application.  This is because nothing is done with the information after it is generated and outputted.  
It is noted that the claim recites additional elements that describe the physical structure of the gas purifying device.  These additional elements include, a gas purifier with a purifier main body, a filter, an air guiding device, a drive control module, a gas detector, a drive control module comprising a microprocessor, and an embedding slot for positioning the gas detector.  These additional elements do not integrate the abstract idea into a practical application—because the information that is generated is not used with the physical structure of the gas purifying device after the information has been outputted.  Therefore, the information does not effect a transformation or reduction of the gas purifying device to a different state or thing.  See MPEP 2106.04(d)(I).  Rather,  these physical elements generally link the use of the abstract idea to a particulate technological environment—the gas purifying device.  Id.
Note also that the gas purifying device of claim 1 indicates that the abstract idea is performed on a “detecting microprocessor.”  This does not integrate the abstract idea into a practical application.  Rather, this merely amounts to using a computer as a tool to perform the abstract idea.  See MPEP 2106.04(d)(I). 
For Step 2B, the claim fails to recite additional elements, individually or as a whole, which amount to significantly more than the abstract idea.  The claim recites the additional elements recited in the claim are routine and conventional, because they are described in the prior art, as explained in the 35 U.S.C. 103 rejection of claim 1 above.
Note that the structure of gas purifying device described in claim 1 is well-known because it has a structure that is common within the art.  This is illustrated in the prior art used to reject claim 1 above.  
Claims 2–13, 15, 18 and 19 are also rejected under 35 U.S.C. 101.  
For Step 1, each of these claims depends from claim 1.  Therefore, each claim is in one of the four statutory categories, for the same reason as claim 1.
For Step 2A, Prong One, each claim recites the abstract idea of claim 1, because they depend from claim 1.
For Step 2A, Prong Two, none of the claims recite additional elements that integrate the judicial exception into a practical application, because none of the claims describe how the information is used, in a practical way, after it is generated and outputted.
For Step 2B, none of the claims recite additional elements that amount to significantly more than the abstract idea, because all of the additional elements are routine and conventional, in light of the prior art cited above.
Claims 14, 16, 17 and 20–22 are not rejected under 35 U.S.C. 101.  These claims are patent eligible under Step 2B, because the additional elements, recited in each claim, are not routine and conventional.  Rather, the additional elements are patentably distinct over the prior art, as explained in the “Allowable Subject Matter” section below.
Allowable Subject Matter
Claims 14, 16, 17 and 20–22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, assuming any outstanding 35 U.S.C. 112 issues are resolved.
Claim 14 requires for the device of claim 13, the gas detecting module comprises a compartment body and a carrier.  The compartment body is disposed under the first inlet of the detector main body.  A partition divides the internal of the detector main body into a first gas compartment and a second gas compartment.  The partition has a notch for allowing the first gas compartment and the second gas compartment to be in communication with each other.  The first gas compartment has an opening and the second gas compartment has a discharging opening.  The carrier is disposed under the compartment body, and the gas sensor is packaged on and electrically connected with the carrier.  The gas sensor is accommodated in the first gas compartment through the opening, and the gas actuator is disposed in the second gas compartment so that the gas actuator is insulated from the gas sensor.  The gas actuator controls the gas to be inhaled via the first inlet, detected by the gas sensor, and discharged via the discharging opening of the compartment body.
The prior art fails to teach these features at least because Gandara and Stoner do not disclose that the modules 200–206 or the dust sensor assembly 66 comprise the structure recited in claim 14.  
Claim 16 requires for the device of claim 13, the particulate measuring module comprises an inlet channel, an outlet channel, a carrying partition, a fine particle detecting base and a laser transmitter.  The inlet channel is corresponding in position to the second inlet of the detector main body.  The outlet channel is corresponding in position to the detecting outlet of the detector main body.  The particulate measuring module has an inner space divided into a first compartment and a second compartment by the carrying partition.  The carrying partition has a communication opening for allowing the first compartment and the second compartment to be in fluid communication with each other.  The first compartment is in fluid communication with the inlet channel, and the second compartment is in fluid communication with the outlet channel.  The fine particle detecting base is adjacent to the carrying partition and disposed within the first compartment, and comprises a receiving slot, a detecting channel, a light-beam channel and an accommodation chamber.  The receiving slot is perpendicularly corresponding to the inlet channel.  The particulate actuator is disposed in the receiving slot.  The detecting channel is disposed under the receiving slot, and the accommodation chamber is disposed in one end of the detecting channel to accommodate and position the laser transmitter.  The light-beam channel is in fluid communication between the accommodation chamber and the detecting channel, and the light-beam channel is perpendicular to and intersects the detecting channel, so as to allow a laser beam of the laser transmitter to irradiate the detecting channel.  The particulate detector is disposed on one end of the detecting channel.  The particulate actuator allows the gas to flow into the receiving slot through the inlet channel and be transported to the detecting channel, the gas is irradiated by the laser beam of the laser transmitter, the scattered light spots are projected on the surface of the particulate detector for measuring the sizes and the concentrations of the suspended particles contained in the gas, and the gas is discharged out through the outlet channel.
The prior art fails to teach these features at least because Gandara and Stoner do not disclose that the modules 200–206 or the dust sensor assembly 66 comprise the structure recited in claim 16.  
Claim 17 is allowable because it depends from claim 16.
Claim 20 is allowable because the prior art fails to teach that the dust sensors and the carbon monoxide sensors comprises all of the structural features described in the claim, such as resonance plates and a piezoelectric agitator, with the specific configuration described therein.
Claim 21 is allowable because it depends from claim 20.
Claim 22, requires for the device of claim 1, the gas actuator and the particulate actuator are micro box pumps, respectively.  The micro box pump comprises a nozzle plate having a plurality of connecting elements, a suspension board and a central aperture.  The suspension board is permitted to undergo a bending vibration.  The plurality of connecting elements are connected to a periphery of the suspension board, and the central aperture is formed in a central position of the suspension board.  The nozzle plate is connected by the plurality of connecting elements as being elastically supported, and an airflow chamber is formed at the bottom of the nozzle plate.  At least one vacant space is formed among the plurality of connecting elements and the suspension board.  The box pump further comprises a chamber frame carried and stacked on the suspension plate, and an actuating element carried and stacked on the chamber frame.  The actuating element is configured to bend and vibrate in a reciprocating manner in response to an applied voltage.  The actuating element comprises: a piezoelectric carrying plate carried and stacked on the chamber frame, an adjusting resonance plate carried and stacked on the piezoelectric carrying plate, and a piezoelectric plate carried and stacked on the adjusting resonance plate.  The piezoelectric plate is configured to drive the piezoelectric carrying plate and the adjusting resonance plate to bend and vibrate in the reciprocating manner in response to the applied voltage.  The pump further comprises an insulation frame carried and stacked on the actuating body, and a conducting frame carried and stacked on the insulation frame.  A resonance chamber is formed among the actuating element, the chamber frame and the suspension plate.  When the actuating element is actuated, a resonance of the nozzle plate occurs so that the suspension plate thereof is driven to vibrate and displace in a reciprocating manner, thereby making the gas flow through the at least one vacant space into the airflow chamber and then exhaust through the monitoring channel to achieve transportation of the gas.
Claim 22 is allowable over the prior art, because Gandara fails to disclose its fan or blower, having the structure described in claim 22.
Response to Arguments
Claim Interpretation Under 35 U.S.C. 112(f)
Claim 1
The Applicant argues that the “detector drive control module” limitation of claim 1 does not invoke 35 U.S.C. 112(f), because this limitation has been amended to include a “detecting microprocessor.”  See Applicant Rem. filed May 10, 2022 (“Applicant Rem.”) 12.  As such, it is argued that the “detecting microprocessor” is the corresponding structure for performing the functions associated with this limitation.  
The Examiner respectfully disagrees.  The “detecting microprocessor” is not the corresponding structure that performs all of the functions of the “detector drive control module” limitation—because it is a general purpose computer, and the claim does not provide an algorithm for performing the function of “controlling actuation of the gas detecting module and the particulate measuring module.”    
The detector drive control module limitation comprises three functions: 
“controlling actuation of the gas detecting module and the particulate measuring module”
“converting monitored information from the gas detecting module and the particulate measuring module into monitored data information” and
“outputting the monitored data information.”

As noted, the “detector drive control module” limitation is a computer-implemented means-plus-function limitation.  The “detecting microprocessor” is a general purpose computer, because the claim does not describe it being programmed with an algorithm to perform the claimed functions.  A general purpose microprocessor cannot serve as the structure for a computer-implemented function, unless the claimed function is “coextensive” with a microprocessor itself.  See MPEP 2181(II)(B).  Coextensive functions include receiving data, storing data, and processing data.  Id.
The function of—“controlling actuation of the gas detecting module and the particulate measuring module”—is not coextensive with a microprocessor, because controlling these devices is not the same as receiving data, storing data or processing data.
Therefore, the general purpose computer recited by the limitation of “a detecting microprocessor” is not the corresponding structure for performing all of the functional limitations recited in the “detector drive control module” limitation.
Claim 7
The Examiner withdraws the 35 U.S.C. 112(f) interpretation of claim 7, in light of the amendments.
35 U.S.C. 112(b) Rejections
The Examiner withdraws the 35 U.S.C. 112(b) rejections of claims 5, 6, 12–17, 19 and 22, in light of the amendments and the Applicant’s arguments.
35 U.S.C. 103 Rejections
The Applicant first argues that claim 1 is distinguishable over Steiner, asserting that the reference does not teach the fan 28 and dust sensor 38 being detachable from the housing 12 and have independent fans.  See Applicant Rem. 17.
The Examiner respectfully disagrees.  Claim 1 does not include the language described by the Applicant.  Therefore, these arguments are unpersuasive.
It should be noted, however, that the dust sensor 38 is detachable from the housing 12, because it could be removed, at least by cutting it out.  The dust sensor 38 is modified in view of Gandara to include both a carbon monoxide and dust sensing module.  Each of these modules would have its own fan to move air through it, as explained in the rejection of claim 1 above.
35 U.S.C. 101 Rejections
  The Applicant argues that claim 1 is patent eligible, asserting that it has a practical application with improvements to functioning of other technology and other meaningful limitations.  See Applicant Rem. 19.
The Examiner respectfully disagrees.  Claim 1 recites a judicial exception, which is the abstract idea of converting monitored information from the gas detecting module and the particulate measuring module into monitored data information, and outputting the monitored data information.  This is a mental process because generating and outputting information is a concept that can be performed in the human mind. 
Claim 1 does not integrate this abstract idea into a practical application, because nothing is done with the monitored data information after it is outputted.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776